Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior art submitted on March 28, 2021 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (2010/0256852).

As per claim 1, Mudalige discloses an apparatus which includes one or more processing circuits comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors  (see at least figures 16 and 40) to receive a request for a deserter to exit a first platoon; determine a deserter position within the first platoon; communicate a deserter exit to the first platoon (see at least figure 31 and paragraphs 40, 85, 89); adapt a behavior of the first platoon to allow the deserter to exit the first platoon; and reconfigure the remaining vehicles from the first platoon into a second platoon (see at least figure 31 and paragraph 90).

Mudalige does not explicitly disclose the determination of the at least one reason for a deserter to exit a first platoon.  However, since there is a request for exit the platoon which obviously to an ordinary skill in the art at the time the invention was made to realize that there should at least one reason for the deserter to exit the platoon.
As per claim 2, it is obviously that when the deserter request to exit the platoon and the reason could be desire to drive individually or exit a road system.
As per claims 4, 7 and 10-12, Mudaligue discloses that the limitations of these claims in at least figures , 18, 20, 26, 29-39 and the related text.
As per claim 8, Mudaligue discloses that the update position arrangements in figure 31 is obviously that include decelerating a leading section to allow a lagging section to catch up.
As per claim 9, it is obvious that the reconfiguring the remaining vehicles from the first platoon into the second platoon includes forming the second platoon from a leading section and a third platoon from a lagging section can be made if desired.
With respect to claims 13-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 2, 4 and 7-20 are rejected.  Claims 3, 5 and 6 are objected.
The following references are cited as being of general interest:  Rothoff et al. (2015/0154871), He et al. (2016/0163200), Dry (2017/0178514), Alden et al. (2017/0349176), Stenneth et al. (2017/0293296), Alden et al. (10,017,179) and Umehara (10,186,148). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
October 21, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661